

115 HR 209 IH: To improve the Department of Housing and Urban Development’s regulations on hazardous storage containers.
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 209IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo improve the Department of Housing and Urban Development’s regulations on hazardous storage
			 containers.
	
 1.Improving HUD hazardous storage container regulationsThe Secretary of Housing and Urban Development shall prescribe, or amend existing, regulations to include as an exception from the definition of the term hazard, as defined under subpart C of part 51 of title 24, Code of Federal Regulations, any stationary container which stores, handles, or processes hazardous substances of an explosive or fire-prone nature that—
 (1)has a capacity of 1,320 gallons or less; (2)is intended to contain common liquid fuels such as gasoline, fuel oil, kerosene, diesel, or crude oil;
 (3)is sited on land or property that contains a one- to four-family dwelling; (4)is intended to be used solely by residents of such dwelling; and
 (5)is intended to be used by residents of such dwelling exclusively for non-commercial, non-industrial purposes.
			